COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00346-CV


IN THE INTEREST OF D.A.,
A MINOR CHILD




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-100117-14

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant, the grandmother of the child at issue, attempts to appeal from a

final order dismissing her private suit seeking termination of her daughter’s

parental rights to D.A. Because Appellant did not timely file her notice of appeal,

we dismiss this appeal for want of jurisdiction.




      1
       See Tex. R. App. P. 47.4.
        The trial court’s judgment was signed on July 7, 2015. Because this is an

accelerated appeal, the notice of appeal was due on or before July 27, 2015.

See Tex. R. App. P. 28.4(a) (providing that appeals in parental termination cases

are governed by the rules of appellate procedure for accelerated appeals), Tex.

R. App. P. 26.1(b) (requiring notice of appeal in an accelerated appeal to be filed

within twenty days after the judgment is signed). Appellant, however, did not file

her notice of appeal until October 30, 2015, which was ninety-five days late.

Although Appellant filed a “Motion To Vacate Dismissal Order, Re-Instate Or

Reconsider Suit,” that motion did not extend the time for filing the notice of

appeal, nor can we construe it as a motion to extend the time to file the notice of

appeal. See Tex. R. App. P. 26.3, 28.1(b); In re K.A.F., 160 S.W.3d 923, 927

(Tex.), cert. denied, 546 U.S. 961 (2005); In re A.N.C., No. 02-09-00429-CV,

2010 WL 1006410, at *1 (Tex. App.—Fort Worth Mar. 18, 2010, no pet.) (mem.

op.).

        On November 6, 2015, we notified Appellant that it appeared we lacked

jurisdiction over this appeal because the notice of appeal was not timely filed.

See Tex. R. App. P. 26.1(b). We advised her that this appeal could be dismissed

unless she, or any party desiring to continue the appeal, filed a response

showing grounds for continuing the appeal on or before November 16, 2015.

See Tex. R. App. P. 42.3(a). Appellant filed a response, which did not show

grounds for continuing the appeal.



                                        2
      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).

      Because Appellant’s notice of appeal was untimely and was filed after

expiration of the period for requesting an extension, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 2, 25.1(b), 26.3, 42.3(a), 44.3; Jones,

976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see also K.A.F., 160 S.W.3d at

924, 928 (affirming appellate court’s judgment dismissing appeal from

termination order for want of jurisdiction because notice of appeal was filed more

than twenty days after the trial court’s judgment was signed); A.N.C., 2010 WL
1006410, at *1 (dismissing appeal from termination order for failure to timely file

notice of appeal).

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: December 17, 2015




                                        3